DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 6/30/2022 are acknowledged and have been fully considered.  Claims 1, 3-5 and 7 are now pending.  Claims 2 and 6 are canceled; claims 1 and 3 are amended; no claims are withdrawn; no claims are new.
Claims 1, 3-5 and 7 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 9/2/2022 has been considered by the Examiner.



Response to Arguments
Applicant’s arguments in view of the amendments filed 6/30/2022 have been considered and overcome the rejections of record.  Specifically, the prior art does not teach or suggest plate-like crystal particles having an average thickness of 0.01 pm or more and 0.026 pm or less.  The closest prior art is Beck, however, as correctly noted by Applicant, Beck fails to teach or suggest particles having the claimed thickness.  Further, Beck provides no motivation for a person of ordinary skill in the art to modify the thickness to arrive at the claimed range.  Further, Applicant’s arguments regarding the criticality of the recited average thickness to achieve the claimed oil absorption are found to be persuasive in view of the data shown in Table 1 of the instant specification (see Applicant’s arguments page 6 and Table 1 of the instant specification).  
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 3-5 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 17/276299 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/276299 is drawn to a white pigment for cosmetics, the white pigment comprising: a titanium phosphate powder, the titanium phosphate powder including crystal particles of titanium phosphate, wherein the plate-like crystal particles have an average thickness of 0.01 μm or more and 4 μm or less, and the plate-like crystal particles have an aspect ratio of 5 or more, where the aspect ratio is a value calculated by dividing an average primary particle diameter of the plate-like crystal particles by the average thickness.  Regarding the limitation of “wherein a ratio (oil absorption value/specific surface area) of an oil absorption value (ml/100 g) to a specific surface area (m2/g) of the crystal particles is 2.0 or more”, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-5 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-9 of copending Application No. 17/043166 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/043166 is drawn to a white pigment for cosmetics, the white pigment comprising: a titanium phosphate powder wherein the titanium phosphate powder includes crystal particles of titanium phosphate.  Further, the titanium phosphate powder has an average primary particle diameter of 0.05 μm or more and 20 μm or less, the crystal particles are plate crystal particles, and the plate crystal particles have an average thickness of 0.01 μm or more and 4 μm or less, and an aspect ratio that is a value calculated by dividing an average primary particle diameter of the plate crystal particles by the average thickness is 5 or more. Regarding the limitation of “wherein a ratio (oil absorption value/specific surface area) of an oil absorption value (ml/100 g) to a specific surface area (m2/g) of the crystal particles is 2.0 or more”, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-15, 17 and 19 of U.S. Patent No. 11,345,596. Note that this rejection was made in the prior action as a provisional rejection in view of Application No. 16/498140, which has now issued.
Although the claims at issue are not identical, they are not patentably distinct from each other because of U.S. Patent No. 11,345,596 is drawn to titanium phosphate powder comprising plate-shaped crystalline particles of titanium phosphate, wherein: the plate-shaped crystalline particles have an average thickness of 0.01 μm or more and 0.048 μm or less; an aspect ratio that is a value obtained by dividing an average primary particle diameter of the plate-shaped crystalline particles by the average thickness is 7 or more; and wherein the plate-shaped crystalline particles have an average primary particle diameter of 0.05 μm or more and 0.24 μm or less.  Regarding the limitation of “wherein a ratio (oil absorption value/specific surface area) of an oil absorption value (ml/100 g) to a specific surface area (m2/g) of the crystal particles is 2.0 or more”, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.

Response to Arguments
Applicant has requested that the provisional rejections be held in abeyance until patentable subject matter is identified.  The request to hold the rejection in abeyance has been noted and as no arguments regarding the merits of the rejection have been submitted, the rejection is maintained for reasons of record.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/Primary Examiner, Art Unit 1611